IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                August 22, 2008
                               No. 07-10946
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

BYRON CHRISENBERRY

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      Northern for the District of Texas
                           USDC No. 4:07-CR-3-14


Before HIGGINBOTHAM, BARKSDALE and ELROD, Circuit Judges.
PER CURIAM:*
      Byron Chrisenberry appeals his 240-month sentence following his guilty
plea for conspiracy to distribute and possess with the intent to distribute more
than 500 grams of methamphetamine. Chrisenberry avers that his sentence is
unreasonable because the district court failed to consider as required by 18
U.S.C. § 3553(a)(6) whether the sentence imposed resulted in an unwarranted
sentencing disparity between himself and his codefendants. Because the district
court correctly calculated and reviewed Chrisenberry’s guidelines range, the

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-10946

court “necessarily gave significant weight and consideration to the need to avoid
unwarranted disparities.” See Gall v. United States, 128 S. Ct. 586, 599 (2007).
The fact that Chrisenberry’s sentence was within the pertinent guidelines range
reduces this court’s concern with sentencing disparities to a “minimum.” See
United States v. Willingham, 497 F.3d 541, 545 (5th Cir. 2007). Moreover, the
district court was aware of the sentences of the codefendants, who had
cooperated with the Government and received downward departures.
      AFFIRMED.




                                       2